Dissenting Opinion by
Judge Doyle :
Regretfully I must dissent. The holding of the majority will conflict with onr previous decision in Bennett v. Unemployment Compensation Board of Review, 66 Pa. Commonwealth Ct. 455, 445 A.2d 258 (1982), and in particular that portion of 34 Pa. Code ■Section 101.21 which imposes upon the referee an obligation to counsel every unrepresented party, and “give him every assistance compatible with the impar*194tial discharge of its [tribunal’s] official duties.” (Emphasis added.)
The employer here was not even in attendance and therefore was also “unrepresented.” I believe it is against reason for the advice given by a referee to an unrepresented party to be contingent on rules of evidence and the burden of proof as between competing parties. '
The instant decision requires more than the impartial giving of advice to the unoounseled claimant. It casts the referee in the role of surrogate counsel and advocate for the claimant. As noted in Groch v. Unemployment Compensation Board of Review, 81 Pa. Commonwealth Ct. 26, 472 A.2d 286 (1984), the party who proceeds in a legal matter without counsel must assume, to a reasonable degree, the risk of so doing. The mitigation of that risk encompassed in the holding in the case at bar is, I think, both unreasonable and contrary to the pertinent regulations and case law.